Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on a provisional application 62/513,479 filed on June 1, 2017.   


Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 ends in a semi-colon and should end in a period.  Appropriate correction is required.
Claim 4 is objected to for misspellings such as: “sytem” and “wherein” Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation in claim 1 includes the phrase: “…the machine learning module is configured to receive characteristic data for the field…” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder, “machine learning module” followed by functional language which has no structural meaning for performing the associated function.  However, the written description of the specification implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 0030 which states that the machine learning module “is provided on a remote server” and also states that “…the system may be formed from any suitable, software, hardware, or both…”  Therefore, the claim limitation does not invoke 35 USC 112(a) and 35 USC 112(b). 

Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c)	Amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

. Claims 15, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 15, 18, and 19 contain the element of “VRI machine learning module” which was not described either in the claims or the specification.  Appropriate action is required. 



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15, 18, and 19 recite the limitation “VRI machine learning module.”  There is insufficient antecedent basis for this limitation in the claims. Appropriate action is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Upchurch et al. (WO 0015987), herein “Upchurch,” in view of LaRowe (US PG Pub. No. 20180020611).

	
Regarding claim 1,
Upchurch teaches a self-propelled irrigation system (Page 7, Par. 5: “…the irrigation system may be adapted to automatically control the application of variable amounts of water and/or chemicals to the entire field, or to only selected target areas of the field identified as needing treatment from the generated maps…”) having at least one span and a drive system for moving the span across a field to be irrigated, wherein the system comprises: (Page 4, last paragraph – Page 5, first paragraph: “The apparatus of this invention encompasses field traversing irrigation systems, including but not limited to center pivot irrigation systems, linear move or side roll irrigation systems, and wheel line irrigation systems . Figure 1 shows a preferred embodiment of the apparatus utilizing a center pivot irrigation system 1. The center pivot irrigation system 1 generally includes an approximately horizontal sprinkler boom, header, or pipe 10, which is pivotally attached at one end thereof to a stationary central tower 11. The sprinkler boom 10 is supported by a plurality of movable towers or supports 12 positioned along its length, enabling the boom 10 to traverse the field as it rotates about the central tower 11. A plurality of sprinkler assemblies 13 are mounted along the length of the sprinkler boom 10. The sprinkler boom 10 is also connected to a main supply line at the central tower 11 through a rotatable coupling (not shown) for delivering water and/or agricultural chemicals under pressure to each of the sprinkler assemblies 13. Chemicals may be delivered from a separate reservoir and injected into the water flow at the main supply line or the sprinkler boom 10. Water and chemical flow rates may be independently controlled by one or more valves located on the main supply line, sprinkler boom 10, or the chemical reservoir.” 
span mounted sensors, wherein at least one span mounted sensor comprises at least one sensor configured to allow for detection of one crop feature; further wherein the crop feature is selected from the group of crop features comprising: crop type, stage of grown, health, presence of disease and rate of growth; (Page 5, Par. 3: “A plurality of the above-mentioned sensors 15 for measuring the field or crop properties are mounted in a fixed array along the length of the irrigation system, usually upon either or both of the sprinkler boom arm 10 or the movable supports 12. The apparatus further includes a microprocessor 16 provided in communication with the sensors 15 for generating one or more maps showing a spatial representation of the measured data, and thus the variance of the measured properties, across the field.” Page 5, Par. 5: “The number and spacing of the sensors 15 along the irrigation system is variable but should be sufficient to provide an accurate representation of the variation of the measured properties across the field traversed by the irrigation system. Although it is not necessary that the sensors be spaced such that the entire area of the traversed field is within the field of measurement of the sensors, the spacing should be sufficient to detect the anomalies (that is, the areas of variation in the field or crop condition or property) which are of the size of interest. In other words, the sensors should be spaced so that any anomaly or area of variation of this size would be viewed by at least one sensor.” Page 6, Par. 3: “Sensor spacing may be increased by a distance up to half the field of view without loss in ability to detect anomalies or variations on field or crop conditions. In practice, we have determined that spacing the sensors such that about 5% or more of the land area traversed by the irrigation system (measured at soil level) will allow detection of most anomalies. Depending upon the specific sensor used, the skilled practitioner will recognize that this percentage may decrease with increasing crop height if the sensors' height and field of measurement remain unchanged.” See also Upchurch that describes “crop properties” in various paragraphs.) 
climate sensors, wherein at least one climate sensor is configured to detect at least one climate condition, wherein the climate condition is selected from the group of climate conditions comprising: humidity, pressure, precipitation and temperature; (Page 5, Par. 4: “For use herein, sensors 15 should be effective for measuring one or more parameters which are indicative of the condition of the soil, crop, or atmosphere in the immediate vicinity of the soil or crop. Preferred sensors are effective for measuring reflected or emitted electromagnetic radiation, or chemical vapors released by plants, animals or insects. Without being limited thereto, examples of sensors which are suitable for use herein include non-contact surface temperature sensors such as infrared thermometers, leaf N content sensors, leaf color sensors, soil organic matter sensors, and chemical vapor sensors such as insect pheromone sensors and ethylene sensors for detecting ethylene released by plants or animals. Infrared thermometers, including infra-red thermocouples (IRTs), for measuring plant canopy or soil temperature are particularly preferred.”) 
aerial sensors, wherein the aerial sensors include at least one sensor located on an unmanned aerial vehicle, plane or satellite; (Page 3, Par. 1: “widely used approach to anomaly identification that can be implemented on various levels ranging from field based observers to orbital satellites.”)
Upchurch does not teach machine learning with a set of field objects (defined in claim 3 as sectors of the irrigation area). 
However, LaRowe does teach a machine learning module, wherein the machine learning module is configured to receive characteristic data for the field; wherein the machine learning module is configured to create a set of field objects for the field and use the characteristic data to create a predictive model for each defined field object based on the detected characteristic data for each field object within the field; (Par. 0013: “In addition to providing remote health analysis, for each sub-region of the field, the field robot can autonomously provide irrigation, adjust one or more soil parameters, provide shade, and artificial lighting to mimic the ultra-violet rays of natural light (i.e., sun) to promote the health of each sub-region of the field. Instead of being driven by a rigid predetermined schedule, the field robot calculates an intelligent schedule and path based on information from various sensors and machine learning to provide a tailored administration of each sub-region of the field. In various embodiments, the field robot may work independent of or in concert with other field robots by wirelessly communicating relevant information to a monitoring server and/or other field robots. Thus, the functions discussed herein that are performed by a robot may be performed by (i) a single robot, (ii) a plurality of similar robots that work in concert, each having similar capabilities, (iii) and a plurality of robots that intelligently divide their labor, each robot being more specialized to perform their particular task.” Par. 0025: “the monitoring server 130 together with the data store 150 perform machine learning to construct algorithms that can learn from and make predictions based on the data stored in the data store 150. Such algorithms operate by building a model from stored prior inputs or baselines therefrom in order to make data-driven predictions or decisions. In one embodiment, these algorithms are used to provide threshold conditions that may be used to provide a soil care by one or more FR's. Accordingly, care is tailored for each sub-region, rather than following strictly static criteria.” See also Par. 0014, 0023, and 0055.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system that is a pivot type of irrigation system that has multiple sensors that determines crop conditions and atmospheric conditions and also has aerial sensors as in Upchurch with an autonomous mobile field robot system that is manifested as an irrigation system with a machine learning function that receives information from sub-regions and makes predictions using the machine learning that constructs algorithms tailored for each sub-region as in LaRowe in order to provide tailored administration of each sub-region of the field. (Par. 0013, lines 9 – 10) 

Regarding claim 2,
Upchurch and LaRowe teach the limitations of claim 1 which claim 2 depends. LaRowe also teaches that the machine learning module receives field measurements and dimensions determined by survey sensors. (Par. 0045: “Under control of the processor(s) 208, the GPS receiver 232 receives and processes signals from one or more satellites of the constellation of GPS satellites. From its processing, the GPS receiver 232 supplies GPS data to the processor 208. In some configurations, the GPS receiver determines the actual position fix and supplies data such as latitude and longitude to the microprocessor of the FR. In other implementations, the GPS receiver 232 takes pseudo-range measurements from received satellite signals and supplies the measurements to the processor 208 for use in determining the position fix. Hence, associated computations to make an actual location determination may be performed in the processor 208 or by a processor or the like included in the GPS receiver 232.” See also Par. 0017 – 0019.  

Claims 3 – 9 and 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Upchurch in view of LaRowe in further view of Lankford (US PG Pub. No. 20150040473).

Regarding claim 3,
Upchurch and LaRowe teach the limitations of claim 1 which claim 3 depends. They do not teach specific sectors defined by angles and radii.  However, Lankford does teach that the set of field objects are stored as annular sectors; wherein the annular sectors are formed as subsections of rings defined by an inner and outer circle with the shape preferably bounded by the difference in radial length, and an angle (8) derived from two radii connecting to the ends of an outer length L determined by the selected angle (8). (Claim 27: “The method of claim 21, wherein controlling the movable irrigation apparatus comprises controlling a center pivot, and wherein the plurality of zones comprise a plurality of portions of a circle having a radius determined by the span width of the center pivot, and further wherein each of the plurality of portions are determined by the area bound by a circumference arc of the circle, a first segment spanning from the origin of the circle to a first vertex of the circumference arc, and a second segment spanning from the origin of the circle to a second vertex of the circumference arc. See also Par. 0079, 0080, 0112, and 0144.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system that is a pivot type of irrigation system that has multiple sensors that determines crop conditions and atmospheric conditions and also has aerial sensors as in Upchurch with an autonomous mobile field robot system that is manifested as an irrigation system with a machine learning function that receives information from sub-regions and makes predictions using the machine learning that constructs algorithms tailored for each sub-region as in LaRowe with dividing the area in a plurality of zones by different arcs and radii as in Lankford in order to determine soil types in different zones and determine where to start and stop irrigation to irrigate that zone. (Par. 0080) 

Regarding claim 4,
Upchurch, LaRowe, and Lankford teach the limitations of claim 3 which claim 4 depends. Lankford also teaches that each annular sector is defined as having an area=(Ru2 -Ri2)/28; wherein 8 = L/r, Ru is the radius of the outer arc, Riis the radius of the inner arc, r is the radius of the irrigable field, and L is the arc length of the outer circumference for the selected angle (8).  (Par. 0140: “At block 1110, information indicative of the plurality of soil types in a field is accessed. In one aspect, each soil type of the plurality of soil types has an associated irrigation requirement. At block 1120, information indicative of a partitioning of the field into a plurality of zones is generated. In one aspect, generating the information indicative of the partitioning of the field comprises computing an area for each zone of the plurality of zones. In another aspect, generating the information indicative of the partitioning of the field comprises computing an area of the at least one zone of the plurality of zones. In one aspect, determining the irrigation factor for each zone of the plurality of zones comprises determining an irrigation sequence order for each zone of the plurality of zones. In one aspect, determining the irrigation sequence order comprises determining a trigger soil moisture percentage for each soil type of the plurality of soil types.”  Examiner’s Note – Lankford teaches calculating an area of each zone and teaches how the zones are defined as in claim 3. The mathematical equation as in claim 4 is a normal way of calculating an area of a wedge shaped zone.) 
 
Regarding claim 5,
Upchurch, LaRowe, and Lankford teach the limitations of claim 4 which claim 5 depends. Lankford also teaches that the characteristic data for each defined field object is preferably collected and stored in a look-up table. (Par. 0088: “FIGS. 18 and 20 present an example tables (e.g., spreadsheets) that the analysis unit 164 can implement and utilize to calculate the refill times and irrigation schedule for a pivot consisting of three distinct soil types is attached to highlight the calculations made by the software (e.g., instruction(s) 172) in accordance with one or more aspects of the disclosure. FIGS. 19A-19I illustrate details of various operations that can be embedded into various cells of the table (e.g., spreadsheet) illustrated in FIG. 18. Substantially the same operations are implemented in the table (e.g., spreadsheet) in FIG. 20. The nomenclature utilized to represent operations applied by the analysis unit 164 in response to the software is the one utilized by Microsoft Excel language. The spreadsheet illustrated in FIG. 20 is described in detail herein. FIG. 21 is a detail of FIG. 20 that presents a block 2110 conveying information related to water requirements and specific values of moisture content that permit establishing the next zone to be irrigated ("zone 3" in panel 2110). Panel 2120 presents topographical information (e.g., distances) associated with movement of the center pivot for the three zones illustrated in FIG. 6. Intercept times ("time (hr)") for clockwise and counter-clockwise movement also is presented. Travel distance in forward and reverse also are presented for the field represented in FIG. 6. Order of movement for the center pivot also is presented in panel 2120 starting in a cell labeled "direction". References to rows are made throughout this description, rows are horizontal lines that indexed with an integer starting with value of "1" in increasing one unit per line. In such description, reference is made to the "map" or soil topography in FIG. 6. In such drawing, that the center pivot is not drawn to scale, except for the outermost wheel track of the pivot. The red lines represent the boundaries of the different soil types (identified as Soil I, Soil II and Soil III on the map and on the worksheet) and the intersections of the boundaries with the circumference of the wheel track of the last pivot are also shown in degrees (the reference point of 0/360 degrees is located at the uppermost point of the circumference) on the worksheet.”) 

Regarding claim 6,
Upchurch, LaRowe, and Lankford teach the limitations of claim 5 which claim 6 depends. Lankford also teaches that the characteristic data comprise data received from onboard sensor arrays. (Par. 0074: “On the pivot spans (segments represented with thick lines and demarcated by tractor wheels 230a-d can comprise optical sensors 240a-240d ( or any other sensor or probe) that can measure reflected light from the crop canopy as they traverse the field, and translate the reflectance readings into nitrogen application rates using a NOVI (nitrogen derived agronomic index).” See figure 2. See also Upchurch and “array of sensors” on Page 2, Par. 3 and Claim 1: “…a plurality of movable supports for supporting said sprinkler boom and which are capable of moving over said field; b) a plurality of sensors effective for measuring one or more field or crop properties mounted in an array along the length of said irrigation system…”) 

Regarding claim 7,
Upchurch, LaRowe, and Lankford teach the limitations of claim 6 which claim 7 depends. Upchurch also teaches that the characteristic data comprise data selected from the group of data comprising: direct soil moisture, plant status, crop canopy temperature, ambient air temperature, relative humidity, barometric pressure, long and short-wave radiation, photosynthetically active radiation, rainfall, wind speed, and spectral bands off of the soil and crop canopy. (Page 5, Par. 4: “sensors 15 should be effective for measuring one or more parameters which are indicative of the condition of the soil, crop, or atmosphere in the immediate vicinity of the soil or crop. Preferred sensors are effective for measuring reflected or emitted electromagnetic radiation, or chemical vapors released by plants, animals or insects. Without being limited thereto, examples of sensors which are suitable for use herein include non-contact surface temperature sensors such as infrared thermometers, leaf N content sensors, leaf color sensors, soil organic matter sensors, and chemical vapor sensors such as insect pheromone sensors and ethylene sensors for detecting ethylene released by plants or animals. Infrared thermometers, including infra-red thermocouples (IRTs) , for measuring plant canopy or soil temperature are particularly preferred.”) 

Regarding claim 8,
Upchurch, LaRowe, and Lankford teach the limitations of claim 7 which claim 8 depends. Upchurch also teaches that the characteristic data are acquired from systems not affixed to the irrigation system. (Par. 0058: “The analysis unit 164, in response to execution of the irrigation analysis instruction(s) 172 can perform various of the methods described herein (see, e.g., flowcharts in FIGS. 11-17). In one aspect, the analysis component 164 can utilize at least a portion of the data available in the data storage 174 (e.g., a database) and can generate control logic that can permit configuration of crop-specific automated irrigation in accordance with aspects described herein. The analysis platform 160 can transmit the control logic as computer-executable instructions that a controller 112 (e.g., a programmable logic controller) contained in the control unit 110 can execute in order to cause the irrigation apparatus 120 to automatically irrigate a filed comprising a plurality of zones in accordance with various aspects described herein. The control logic is represented as control logic 148a in FIG. 1.” See figure 1.) 

Regarding claim 9,
Upchurch, LaRowe, and Lankford teach the limitations of claim 8 which claim 9 depends. Lankford also teaches that the characteristic data comprise data selected from the group of data comprising: Geo-tiff, RGBNRGB, NDVI, NIRNRGB and individual spectral bands. (Par. 0074: “On the pivot spans (segments represented with thick lines and demarcated by tractor wheels 230a-d can comprise optical sensors 240a-240d (or any other sensor or probe) that can measure reflected light from the crop canopy as they traverse the field, and translate the reflectance readings into nitrogen application rates using a NDVI (nitrogen derived agronomic index).” See also Par. 0059.) 

Regarding claim 13,
Upchurch, LaRowe, and Lankford teach the limitations of claim 5 which claim 13 depends. LaRowe also teaches that the characteristic data comprise data regarding the irrigation machine, wherein the data are selected from the group of data comprising: flow, pressure, voltage, error messages, percent timer settings, direction, fertigation/chemigation status, water chemistry information, and operational information. (Par. 0026: “For example, based on the machine learning, patterns and trends are identified (e.g., from the determined soil metrics and other metrics). Any outliers from the identified patterns and trends are identified as requiring special care, such as a calculated amount of irrigation, more or less radiation (e.g., via shade or artificial lighting), and/or a tailored adjustment of the parameters of the soil via chemicals.”) 

Regarding claim 14,
Upchurch, LaRowe, and Lankford teach the limitations of claim 5 which claim 14 depends. LaRowe also teaches that the system comprises data regarding the specifications of the irrigation system and its subcomponents. (Par. 0066: “It should be noted that, in various embodiments, steps 412 to 424 below) can be performed after a primary sweep of several sub-regions of the field 104 by an FR 200 to determine the soil metrics, or immediately after the soil metrics have been determined for each sub-region. For example, the soil metrics of all the sub-regions may be performed first, and then, the FR 200 (or one or more other FR's) may return to each sub-region to provide irrigation, adjustment of parameters, etc. Thus, the care for a sub-region may be performed (i) after an analysis phase of all the sub-regions, or (ii) concurrently (e.g., immediately) after (or during) an analysis of the subject sub-region.” See also Par. 0054. See also Lankford Par. 0003, 0032, 0058, 0140, 0142, 0143, 0146, and claims 1 and 3.) 

Regarding claim 15,
Upchurch, LaRowe, and Lankford teach the limitations of claim 5 which claim 15 depends. Lankford also teaches the VRI machine learning module further analyzes data regarding grower inputted specifications; (Par. 0057: “In addition, as part of the analysis for automated irrigation described herein, the analysis platform 160 can receive information from an end-user device, such information can be associated with crop growth stage, adjustments to irrigation set points, etc., and is referred to as actor-generated input 162.”  Examiner’s Note – The complete paragraph 0057 of Lankford teaches other aspects to claim 15.)   LaRowe also teaches wherein the specifications are selected from the group of specifications comprising: soil analysis, soil chemistry, water chemistry, geographic analysis, meteorological analysis, irrigation schedules and yield data. (Par. 0066: “It should be noted that, in various embodiments, steps 412 to 424 below) can be performed after a primary sweep of several sub-regions of the field 104 by an FR 200 to determine the soil metrics, or immediately after the soil metrics have been determined for each sub-region. For example, the soil metrics of all the sub-regions may be performed first, and then, the FR 200 (or one or more other FR's) may return to each sub-region to provide irrigation, adjustment of parameters, etc. Thus, the care for a sub-region may be performed (i) after an analysis phase of all the sub-regions, or (ii) concurrently (e.g., immediately) after (or during) an analysis of the subject sub-region.” See also Par. 0054. See also Lankford Par. 0003, 0032, 0058, 0140, 0142, 0143, 0146, and claims 1 and 3.) 

Regarding claim 16,
Upchurch, LaRowe, and Lankford teach the limitations of claim 5 which claim 16 depends. LaRowe also teaches that the characteristic data comprise data regarding grower inputted specifications, wherein the specifications are selected from the group of specifications comprising: soil water balance calculations; soil moisture in the root zone; soil moisture by depth; soil moisture forecast in root zone; and soil moisture forecast by depth. (Par. 0002: “Separately, a farmer may perform soil measurements to determine the health of their soil. Based on their collected and mapped data, a farmer, can generate prescription maps that specify how much water or fertilizer to apply to the field, how densely to plant the seeds, and the like. The fanner may also determine the weather forecast and adjust the fixed sprinkler system for when and how long the field should be irrigated.”) 

Regarding claim 17,
Upchurch, LaRowe, and Lankford teach the limitations of claim 5 which claim 17 depends. Lankford also teaches that the annular sector is defined as a discrete data point which is linked to characteristic data. (Par. 0079: “It should be appreciated that the radial nature of the center pivot and the irregular distribution of the soil types can result in a partitioning of the irrigation field into a plurality of zones that are circular sectors or "circular wedges", such as the sector defined by the origin ( at the center of the circle) and the vertices B and C. Similarly other circular wedges are defined in other zones associated with other soil types in the irrigation field illustrated in FIG. 5.” See also Par. 0086, 0141 - 0144, and 0147.) 

Claims 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Upchurch in view of LaRowe in further view of Lankford in further view of Groenveld (US Patent No. 9,131,642).

Regarding claim 10,
Upchurch, LaRowe, and Lankford teach the limitations of claim 9 which claim 10 depends. They do not teach ET data from a satellite.  However, Groenveld does teach that the characteristic data comprise evapotranspiration data from satellite heat balance models including infrared heat signatures and data from a crop stress index model. (Col. 4, lines 33 – 67: “In an embodiment of the present invention, a system is provided for managing agricultural irrigation of crops in a field or a region thereof based on forecasted crop water requirements and other factors comprising at least one irrigation sprinkler located on the field or region thereof and at least one irrigation controller for adjusting water delivery to crops in the agricultural field; the controller located on or near the agricultural field, at least one instrument package that yields data on soil water, irrigation, solar radiation and rainfall located on or near the agricultural field or region thereof in communication with the at least one controller, a computer system remotely located from the field, the computer system storing data from the most recent Earth observation satellite data, historical reference evapotranspiration, field boundary location data, and crop growth curve statistics; the computer system additionally transmits and receives data from the at least one controller including data from the instrument package; a first algorithm for initiating a first daily forecasted crop water usage for future periods for the field and its regions that is based upon initial crop conditions assessed by Earth observation satellite data, statistical growth curves for the crop growing in the field and historical statistics for weather, a second algorithm for later adjusting the forecasted crop water usage based upon an update of the crop canopy condition obtained from Earth observation satellite data, and actual weather, including rainfall and reference evapotranspiration for each period that has been completed, and a third algorithm for soil water accounting for the field and its regions by determining the water depleted through crop water use and water added through rainfall and irrigation with consideration of the starting water content of the soil; the second and third algorithms are processed at least daily during the crop growing season; a communication server for intercommunicating with said at least one controller to provide irrigation system control.” See also Col. 2, lines 39 – 49, Col. 5, lines 1 – 38, and claim 1.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system that is a pivot type of irrigation system that has multiple sensors that determines crop conditions and atmospheric conditions and also has aerial sensors as in Upchurch with an autonomous mobile field robot system that is manifested as an irrigation system with a machine learning function that receives information from sub-regions and makes predictions using the machine learning that constructs algorithms tailored for each sub-region as in LaRowe with dividing the area in a plurality of zones by different arcs and radii as in Lankford with using satellite data that is part solar radiation data and evapotranspiration data to determine water requirements as in Groenveld in order “…accurately track crop irrigation requirements in time and space…” (Col. 1, lines 33 – 34)

Regarding claim 11,
Upchurch, LaRowe, and Lankford teach the limitations of claim 5 which claim 11 depends. They do not teach calculating ET data from stations.  However, Groenveld does teach that the characteristic data comprise data from climate stations to compute evapotranspiration. (Col. 7, lines 25 – 39: “ETr is another, raster-based variable that is calculated from discrete weather station data that includes solar radiation, wind, temperature and humidity. ETr is available from scattered weather stations across farmed regions and these spatially-explicit data must be interpolated continuously across the region for comparison to pixel by pixel data of NDVI*. This interpolation is made using geostatistical methods, for example "kriging", a technique that is commonly used in science and engineering. Geostatistical estimation provides continuously varying raster values across space as x (longitude) and y (latitude), that are analogous to a topographic map--for this analogy, the elevation component, z, is ETr. Geostatistical estimation is used for spatial extrapolation of measured ETr, and also for a suite of other variables necessary for irrigation accounting.” See also all of column 7.) 

Regarding claim 12,
Upchurch, LaRowe, Lankford, and Groenveld teach the limitations of claim 11 which claim 12 depends. However, Groenveld also teaches that the characteristic data comprise: temperature, relative humidity, precipitation, solar radiation, wind speed, run, weather data and projected conditions. (Col. 7, lines 25 – 39. See also the rejection for claim 11. See also LaRowe paragraph 0014.) 

Claims 18 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Upchurch in view of LaRowe in further view of Lankford in further view of Mewes (US Patent No. 9,140,824).

Regarding claim 18,
Upchurch, LaRowe, and Lankford teach the limitations of claim 17 which claim 18 depends. They may implicitly teach the elements of claim 18; however, Mewes explicitly  teaches that machine learning module creates a predictive module for each discrete data point.  (Col. 8, lines 37 - 50: “The use of artificial intelligence in the harvest advisory model 100 of the present invention enhances the utility of physical and empirical models by automatically and heuristically constructing appropriate relationships, mathematical or otherwise, relative to the complex interactions between growing and maturing plants, the environment in which they reside, the underlying processes and characteristics, and the observational input data made available to the system. For example, where predictive factors known to be related to a particular outcome are known and measured along with the actual outcomes in real-world situations, artificial intelligence techniques are used to `train` or construct a model that relates the more readily-available predictors to the ultimate outcomes.”  Col. 7, line 46 – Col. 8, line 5: “As noted above, the harvest advisory model 100 includes a layer of artificial intelligence that may be applied to develop relationships between input data 102 and outputs from others of the precision agriculture models to perform the simulations, forecasts, diagnoses, and predictions represented in the harvest condition output profile 182. The present invention contemplates that these relationships may be developed in a variety of different ways. For example, the artificial intelligence module 173 is configured to adjust to input data 102 that includes observations provided from fields that are local or even distributed across a region. Other data applied to the artificial intelligence module 173 includes, as noted above, output from other precision agriculture models, and it is further contemplated that the original datasets for such models may be collected from institutions around the world and analyzed within the present invention. Regardless, observations may be either quantitative (e.g. grain moisture level as tested) or qualitative (e.g. the plant material became harvestable or unharvestable at a given time and location, whether or not because of environmental factors). Such information can be analyzed with respect to both recent and current weather and soil conditions, and the corresponding agronomic model outputs, to make appropriate adjustments to the unaltered agronomic model output that would otherwise be provided to the user. This information can also be used to provide updated guidance to other users in similar circumstances (with respect to locale, crop, etc.).” Col. 17, lines 10 – 22: “The execution of the harvest advisory model 100 prior to, during, or following harvest activities, addresses multiple factors that can be used by farmers to improve and enhance management of harvest operations. The harvest advisory tool 200 provides farmers with many different types of harvest related information, such as evaluations, predictions, forecast, and diagnoses of harvest conditions 270. As noted above, this harvest-related information may include estimates of standing crop dry-down rates, anticipated harvest dates and suitability, fuel consumption optimizers for forced-air drying, indicators of plant 'toughness' for anticipating harvest windows, and possible loss of field workability due to the formation of frost in the soils prior to post-harvest tillage.”  See also Col. 12, lines 44 – 45 that teaches an adaptive learning model; and Col. 13, lines 16 – 28.  See also Col. 15, 16, and 17.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system that is a pivot type of irrigation system that has multiple sensors that determines crop conditions and atmospheric conditions and also has aerial sensors as in Upchurch with an autonomous mobile field robot system that is manifested as an irrigation system with a machine learning function that receives information from sub-regions and makes predictions using the machine learning that constructs algorithms tailored for each sub-region as in LaRowe with dividing the area in a plurality of zones by different arcs and radii as in Lankford with a learning model that evaluates and predicts information over time for a particular crop as in Mewes in order to “effectively manage the logistics associated with deployment of a farm operation's equipment and human resources is therefore becoming increasingly critical to profitability and long-term viability of the farm itself.” (Col. 2, lines 1 – 4) 

Regarding claim 19,
Upchurch, LaRowe, Lankford, and Mewes teach the limitations of claim 18 which claim 19 depends. Mewes also teaches that the VRI machine learning module evaluates each discrete data point over time. (Col. 13, lines 16 - 37: “In another approach, a prediction of weather conditions that impact the rate of drying or wetting of a root-based crop or the grain associated with a mature small grain, coarse grain, or oilseed crop in a particular field is formed using crop metadata, and one or more samples of actual grain moisture from one or more fields at one or more times. The weather conditions, crop metadata, and root or grain moisture samples from one or more fields and one or more crops are applied to automatically develop an in-field root or grain dry-down model based on artificial intelligence. The harvest advisory model 100 then applies the artificial intelligence-based model to diagnose or predict the in-field dry-down of grain with similar characteristics in any field at any chosen time. In another application, the harvest condition output profile 182 provides a prediction of the time-varying unit costs (per percent moisture per unit of mass or volume) associated with fuel-based or forced-air mechanical drying of grain resulting from changing weather conditions and the characteristics of a grain drying facility. This prediction is provided via the harvest advisory tool 200 for evaluating the impact of time-varying weather conditions on the unit costs of forced-air or fuel-based drying.” Examiner’s note – many paragraphs of Mewes teaches evaluating data using models over time such as Col. 6, line 44 – Col. 7, line 3.) 

Regarding claim 20,
Upchurch, LaRowe, Lankford, and Mewes teach the limitations of claim 19 which claim 20 depends. Mewes also teaches that the evaluated data is categorized to build a solution model to maximize profitability for a given field. (Col. 5, lines 40 – 56: “The input data 102 may also include physical, empirical, or observed agricultural data 130, such as for example sampled crop moisture content 131. This may include data such as samples and/or observations of actual grain moisture taken from a planted field at one or more times, and the associated dry-down of the grain in a particular field over time. Other examples of such data 130 include data regarding temporal harvestability windows 132 for a particular crop at a particular location over some recent period of time, or for various crops at various locations, over time. This may include, for example, temporal windows of threshability of a seed-based crop over some recent period of time, temporal windows of cut-windrow-bail operations for crops such as hay at a particular location over some recent period of time, and temporal windows of mature growth stages, desiccant efficacy, and harvestability for a particular desiccant for particular crop at a particular location over some recent period of time.” See also many paragraphs of Mewes that teaches “costs” such as Col. 14, lines 1 – 6 and others.) 

Regarding claim 21,
Upchurch, LaRowe, Lankford, and Mewes teach the limitations of claim 20 which claim 21 depends. Mewes also teaches that individual solution models are created for each annular sector. (Col. 10, lines 1 – 9: “Because of this, the present invention contemplates development of both generalized artificial intelligence models, using all available data and metadata, and localized or user-specific artificial intelligence models tailored to analyze, for example: a particular location, user, crop, operation, soil type, and seed variety. These highly-localized or -personalized models may yield information that is more closely-tailored to the particular location or user than that provided from original data.” Examiner’s Note – See also Mewes et al. (US Patent No. 9,880,537) in the cited prior art below.) 

Regarding claim 22,
Upchurch, LaRowe, Lankford, and Mewes teach the limitations of claim 21 which claim 22 depends. Mewes also teaches that the system allows an operator to accept, reject or modify a solution model after review. (Col. 7, lines 33 – 45: “The expected weather conditions 230, and additional input data 102, are then applied in step 240 to one or more precision agriculture models 160. Output from such models 160 may also be further applied to develop 242 artificial intelligence models for further analysis of the harvest condition 270, as discussed further herein. The present invention performs an initial evaluation 250 of the harvest condition 270, and may ingest input data 102 representing further observations to perform modifications 260 of the initial evaluation. The present invention then produces the harvest condition output profile 182 and provides this to the harvest advisory tool 200, for use by one or more users 300 or for further distribution or processing in an API module 176.” See also claim 1.  See also Mewes et al. (US Patent No. 9,880,537) in the cited prior art below.) 

Claim 23 is are rejected under 35 U.S.C. 103 as being unpatentable over Upchurch in view of LaRowe in further view of Lankford in further view of Abts (US Patent No. 6,337,971).

Regarding claim 23,
Upchurch, LaRowe, Lankford, and Mewes teach the limitations of claim 22 which claim 23 depends. They may implicitly teach the elements of claim 23; however, Mewes explicitly teaches that additional data inputs comprise grower specified data comprising: desired direction of travel, base water application depth, variable rate prescription for speed, zone or individual sprinkler, grower chemigation recommendation, chemigation material, chemigation material amount ready for injection, base chemigation application amount per unit area, variable rate prescription for speed, and system repair status. (Col. 1, lines 21 – 25: “…pivot irrigation systems and a mobile operator such as a farmer in a truck to report the status of the equipment and to provide command control over it.” Col. 2, lines 31 – 49:  “A number of prior commercially available systems for managing irrigation pivots are also available. Valmont Industries, Inc. sells a computer-aided management system, which includes a radio telemetry package, located at the irrigation pivot to provide two-way communication via a radio link to a remote central computer. The remote central computer enables the farmer to change all system operations from his office. Up to 100 pivots operate from one remote computer. The remote computer is interrogated by the central computer to obtain status changes for direction, running condition (run/stop), speed, water depth, and whether chemical is being applied. Communication range is a line of sight communication up to 15 miles and provides monitoring and control 24 hours per day. In the case of an alarm, an auto-dialer for the farm's two-way radio can be used to alert remote individuals. Valmont offers the Valley Remote Link which provides 24 hour control via a cellular phone, business band radio, or touch-tone phone. This allows the farmer to direct pivot functions from a remote location.” Col. 4, lines 51 – 60:  “The farmer can, by viewing his pager, continuously monitor whether each pivot in the group of observed pivots is wet or dry or is moving or not or has lost AC power or has been "load shed" or is receiving chemical or fertilizer injection. Furthermore, the system of the present invention issues a status signal when the central control computer has not communicated with a pivot for a predetermined period of time (such as 45 minutes). The farmer needs to know of a failure in communication link at any pivot.”  Col. 1, lines 60 – 62: “The operator carrying the pager can take appropriate repair or corrective action to remedy the alarm situation.” See also Abstract. Examiner’s Note - Charling and Bradbury, cited in the conclusion section, may also teach the elements of claim 23.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a system that is a pivot type of irrigation system that has multiple sensors that determines crop conditions and atmospheric conditions and also has aerial sensors as in Upchurch with an autonomous mobile field robot system that is manifested as an irrigation system with a machine learning function that receives information from sub-regions and makes predictions using the machine learning that constructs algorithms tailored for each sub-region as in LaRowe with dividing the area in a plurality of zones by different arcs and radii as in Lankford with a learning model that evaluates and predicts information over time for a particular crop as in Mewes with having a pivot irrigation system with various inputs that are monitored and control as in Abts in order to provide a system that allows a farmer to monitor and control a pivot irrigation system. (Col. 1, lines 21 – 25) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Mewes et al. (US PG Pub. No. 20170038749) teaches center pivot irrigation system (Par. 0053) with a data capture system with drones (Par. 0047) with an artificial intelligence module (item 134) that may be a learning type model such as a neural network. (Par. 0076). 

Mewes et al. (US Patent No. 9,880,537) may also teach the elements of claim 21 in Col. 15, lines 9 – 25: “Regardless of whether such modifications to simulations 152 are performed, the present invention produces a soil-plant-atmosphere profile at step 270 from the outcomes of the coupled crop and soil simulation models 151 that reflect a moisture state being modeled. As noted above, profiles 161 may at least include a root zone moisture profile 162, a soil-nutrient transport profile 163, and a temperature, moisture and drainage profile 164. Regardless of the type of profile 161 built in the present invention, it is used at step 280 to generate artificial precipitation-related output data 160 in the form of irrigation advisories 165, irrigation recommendations 166, irrigation schedules 167, and/or predictions and forecasts 168 to users directly, to the irrigation support tool 170, or third parties as alerts, services, indicators, or reports. These, as noted above, may be tailored to specific irrigation management actions, and to specific management zones of a particular field 104.” 

Charling (US PG Pub. No. 20180184600) and Bradbury (US Patent No. 8,739,830) may also teach the claim elements in claim 23. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116